Title: From Thomas Jefferson to John Mercer, 10 June 1806
From: Jefferson, Thomas
To: Mercer, John


                        
                            Sir
                            
                            Washington June 10. 06
                        
                        Knowing that your former studies & views were directed to the profession of the law, but uninformed whether
                            it is your intention to enter again into that line, I have thought it my duty to avail the public of your services in it,
                            should it meet your own intentions. one of the places of a judge of the Superior court of Orleans will be vacant by the
                            resignation of Mr. Prevost who continues only until a successor shall be appointed. the salary is of 2000. D. the two
                            remaining judges are Mr. Sprigg of Maryland, and mr Matthews of Georgia. should you be disposed to accept the vacant
                            place, I shall be very happy in being able to fill it so satisfactorily for the public. I will ask the favor of an answer
                            so soon as you may be determined on the question.
                        Accept my salutations & assurances of  esteem
                            & respect.
                        
                            Th: Jefferson
                            
                        
                    